 



Exhibit 10.3

October 29, 2002                

Mr. Peter Goodwin
2329 Edgemere Lake Circle
Marietta, Georgia
U.S.A. 30062

Dear Peter:

     This letter (the “Agreement”) shall serve to set forth our mutual
understanding and agreement as at October 29, 2002 (the “Effective Date”)
regarding your continued employment as President, Zemex Industrial Minerals
(“Zemex Industrial”) which is a subsidiary of Zemex Corporation (the
“Corporation”), pursuant to the following terms and conditions:



1.   Definitions. Unless otherwise defined herein, capitalized terms have the
meaning set out in Schedule “A” annexed to this Agreement.   2.   Term. This
Agreement and your employment shall continue from the Effective Date for an
indefinite term unless terminated in accordance with the terms and conditions
set forth in this Agreement.   3.   Duties. Subject always to the control and
direction of the Chief Executive Officer of the Corporation in accordance with
the Corporation’s corporate governance practices from time to time, you shall:



  (a)   faithfully serve Zemex Industrial and carry out those responsibilities
as are necessary to perform the functions associated with the position of
President, Zemex Industrial;     (b)   devote all of your working time, skill,
experience and attention to carry out the responsibilities consistent with the
position of President, Zemex Industrial and not at any time engage in conduct
which would significantly interfere with the performance of your duties or which
would constitute a conflict with the interest of the Corporation or its
Subsidiaries;

 



--------------------------------------------------------------------------------



 





  (c)   comply with all applicable laws, rules and regulations, and all
requirements of all applicable regulatory, self-regulatory and administrative
bodies; comply with the Corporation’s rules, procedures, policies, requirements
and directions; and not engage in any other business or employment without the
written consent of the Chief Executive Officer of the Corporation, except as
otherwise specifically provided herein, it is being understood that the
management of your personal investment and affairs not relating to the business
shall not contravene your obligations under this Agreement.



4.   Remuneration. As compensation for the performance of your duties hereunder:



  (a)   the Corporation shall cause to be paid to you a salary at the rate of
U.S.$225,000.00 per annum (the “Base Salary”), payable semi-monthly in arrears
less those deductions, withholdings or contributions which are required by law.
Your Base Salary shall be reviewed by the Chief Executive Officer of the
Corporation from time to time and may be increased by such amount as the Chief
Executive Officer of the Corporation in his sole discretion shall determine; and
    (b)   you shall be entitled to participate in any incentive compensation
plan which is implemented by the Corporation in the manner and to the extent
that senior executives of the Corporation or its Subsidiaries are permitted to
participate as determined by the Chief Executive Officer of the Corporation and
the Board.



5.   Expenses. The Corporation shall reimburse you for all out-of-pocket
expenses reasonably and properly incurred by you in connection with your duties
hereunder, provided that you shall furnish in a timely manner to the Corporation
statements and reports for all such expenses.   6.   Benefits. You shall be
entitled to continue to participate in all of the employee Benefit Plans for
senior management of Zemex Industrial resident in the United States in effect
from time to time in accordance with the terms of such Benefit Plans. It is
understood and agreed that the Benefit Plans may be amended by the Corporation
from time to time. Your vacation entitlement will continue to be covered by
company policy in effect as of the Effective Date.   7.   Stock Options. In
addition to any Options held by you as at the Effective Date, you shall be
eligible for consideration to participate in and receive Options pursuant to the
Stock Option Plan and any other share compensation arrangements of the
Corporation in effect from time to time in which senior management of the
Corporation or its Subsidiaries resident in the United States are generally
eligible to participate.

- 2 -



--------------------------------------------------------------------------------



 





8.   Pension and Supplemental Pension Arrangement. In addition to your continued
participation in the Zemex U.S. Corporation’s pension plan, in accordance with
the terms thereof, as such may be amended from time to time, you will be
eligible for Supplemental Pension Benefits in accordance with the terms of the
Supplemental Pension Agreement set out in Schedule “B”.   9.   Termination   9.1
  Your employment hereunder may be terminated by either the Corporation or by
you, as the case may be, exercised by notice in writing at any time upon the
happening of any of the following events, in which event your employment shall
terminate upon the date specified in such notice:



  (a)   by the Corporation for Cause;     (b)   by the Corporation in the event
of your death;     (c)   by the Corporation without Cause (and other than for
the circumstances in paragraph 9.1(b) or 9.1(d) or 9.1(e) or 9.2), in which case
you will receive the following:



  (i)   a lump sum equivalent to eighteen (18) months Base Salary payable at the
date of termination (the “Notice Period”);     (ii)   an amount in lieu of the
value of any bonus contemplated under paragraph 4(b) that you would have earned
had you been employed for the length of the Notice Period (such amount to be
determined based on the greater of the bonus compensation earned by you in the
previous completed year and the Corporation’s reasonable forecast of the value
of such bonus as if you had actually been employed throughout the said Notice
Period);     (iii)   continuation, during the Notice Period or until such time
as you secure alternate comparable benefits, of your participation in the
Benefit Plans (excluding short-term disability, long-term disability and life
insurance benefits which shall cease on the date of termination) in which you
participated at the date of termination or if a plan or program does not permit
the continuance of all or some of the benefits for some or all of the Notice
Period, the Corporation shall make other arrangements at its own expense to make
substantially similar benefits available to you. The Corporation’s obligation
hereunder is conditional on you continuing to pay your share, if any, of the
premiums;

- 3 -



--------------------------------------------------------------------------------



 





  (iv)   all Options will vest immediately upon the date of termination and will
cease to be exercisable at the later of the expiry date of the Option or the end
of the Notice Period provided that the maximum term of any such Option shall not
exceed the period permitted by the Stock Option Plan; and,     (v)   entitlement
to suitable outplacement counselling services selected by the Corporation for
which the Corporation shall pay reasonable costs, up to a maximum of 10% of your
annual Base Salary in effect immediately prior to your dismissal.
Notwithstanding the foregoing provisions of this Section 9.1(c)(v), at your
option, the cost to the Corporation of such outplacement counselling services
shall be converted to a lump sum amount and shall be paid to you immediately.



  (d)   by the Corporation, in the event of your Disability, in which case, you
shall be entitled, to the extent you continue to qualify, to receive the long
term disability benefits for executives of the Corporation in effect at such
time in lieu of any other compensation whatsoever, together with all amounts
owing to the effective date of termination; or     (e)   by you, by giving three
(3) month’s written notice to the Corporation.



9.2   In lieu and not in addition to the termination payments and benefits
provided in paragraph 9.1 herein, if a Change in Control occurs and if, a
Triggering Event occurs on or before the Expiry Date, you shall be entitled to
elect to terminate your employment with the Corporation and to receive the
following:



  (a)   an amount equal to 200% of your annual Base Salary in effect immediately
prior to the Triggering Event;     (b)   200% of the average of the annual
bonus, if any, payable to you in respect of each of the three fiscal years of
the Corporation ending immediately prior to the Triggering Event;     (c)  
continuation of the Benefit Plans, as they exist immediately prior to the
Triggering Event for a period of twenty-four (24) months after your election to
terminate your employment pursuant to paragraph 9.2. or until such time as you
acquire comparable alternate benefits, whichever first occurs. Notwithstanding
the provisions of paragraph 9.2(c), at your option, on the date of termination,
the cost to the Corporation of such Benefit Plans, or any part of the benefits
under such Benefit Plans as shall be specified by you, shall be converted to a
lump sum amount and shall be paid to you effective immediately; and,

- 4 -



--------------------------------------------------------------------------------



 





  (d)   entitlement to suitable outplacement counselling services selected by
the Corporation for which the Corporation shall pay reasonable costs, up to a
maximum of 10% of your annual Base Salary in effect immediately prior to your
dismissal. Notwithstanding the foregoing provisions of this paragraph 9.2(d), at
your option, the cost to the Corporation of such outplacement counselling
services shall be converted to a lump sum amount and shall be paid to you
immediately.



9.3   The terms and conditions contained in 9.2 shall not apply if the
Triggering Event follows a Change in Control which involves the sale of
securities or assets of the Corporation with which you are involved as a
purchaser in any manner, whether directly or indirectly (by way of participation
in a corporation or partnership that is a purchaser or by provision of debt,
equity or purchase – leaseback financing).   9.4   All termination rights
provided for in section 9.2 are conditional upon you electing to exercise such
rights by notice given to the Corporation up to six (6) months after the Expiry
Date and are exercisable only if you do not resign from your employment with the
Corporation or the Subsidiary (other than at the request of the Corporation or
the Subsidiary) and do not actively seek alternate employment, in each case for
at least 180 days following the date of the Change in Control.   10.  
Mitigation. You shall not be required to mitigate the amount of any payments
provided for under paragraph 9.1(c) or 9.2 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in such paragraph be
reduced by any compensation earned by you as a result of employment by another
employer after the effective date of termination, or otherwise.   11.   Release.
Each of the Corporation and you confirm that the provisions of paragraph 9.1(c)
or 9.2 are reasonable and the total amount payable as outlined therein is an
amount which has been agreed between them to be payable hereunder and is a
reasonable estimate of the damages which will be suffered by you in the event of
a termination without Cause and shall not be construed as a penalty. You agree
to accept the payment provided for in paragraph 9.1(c) or 9.2 in full
satisfaction of any and all claims you have or may have against the Corporation
and you agree to release the Corporation with respect to same upon payment of
said sum.   12.   Confidential Information. You agree that all right, title and
interest in and to the Confidential Information shall remain the exclusive
property of the Corporation and the Confidential Information shall be held in
trust by you for the benefit of the Corporation and its Subsidiaries. You shall
not, directly or indirectly, use or exploit the Confidential Information for any
operational, commercial or other purpose whatsoever or in any manner detrimental
to the

- 5 -



--------------------------------------------------------------------------------



 





    Corporation or its Subsidiaries or disclose, disseminate, impart or grant
access to the Confidential Information to any person for any purpose.       You
shall not copy, reproduce in any form or store in any retrieval system or
database the Confidential Information without the prior written consent of the
Corporation, except for such copies, reproductions and storage as may be
reasonably required internally by you for the purpose for which you receive the
Confidential Information. You shall return all Confidential Information to the
Corporation on the termination of your employment or at any other time as may be
requested.   13.   Non-solicitation. You shall not during the term of this
Agreement and for a period of twelve (12) months following termination of
employment for any reason on your own behalf or on behalf of any Person, whether
directly or indirectly, in any capacity whatsoever, alone or through or in
connection with any Person:



  (a)   contact, deal with, pursue, accept, receive or solicit any business from
any person who you know to be a prospective, current or former client (a
“Client”) of Zemex Industrial or the Corporation for the purpose of selling to
the Client any products or services that are the same as or substantially
similar to, or in any way competitive with, the products or services sold or
intended to be sold by Zemex Industrial or the Corporation, to your knowledge;  
  (b)   solicit the employment or engagement of or otherwise entice away from
the employment of Zemex Industrial or the Corporation or any affiliate any
individual who is employed by Zemex Industrial or the Corporation or any
affiliate at the relevant time;     (c)   procure or assist any Person to
solicit the employment or engagement of or otherwise entice away from the
employment of Zemex Industrial or the Corporation or any affiliate any
individual who is employed by Zemex Industrial or the Corporation. It is
understood, however, that the giving of a reference, whether verbal or written,
by you to a potential third party, on behalf of an employee will not constitute
a breach of paragraph 13(b).



14.   Survival. Notwithstanding the termination of this Agreement, (a) neither
party shall be released from any obligation that accrued prior to the date of
termination and more; and (b) each party shall remain bound by the provisions of
this Agreement which by their terms impose obligations upon that party that
extend beyond the termination of this Agreement and more particularly, but not
limited to, paragraphs 9, 12 and 13 hereof.

- 6 -



--------------------------------------------------------------------------------



 





15.   Assignment. Except as otherwise expressly provided herein, neither this
Agreement nor any rights or obligations shall be assignable by either party
without the prior written consent of the other party hereto.   16.   Amendment
and Waiver. No supplement, modification, amendment or waiver of this Agreement
shall be binding unless executed in writing by both parties. No waiver of any of
the provisions of this Agreement shall constitute a waiver of any other
provision (whether or not similar) nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.   17.   Successors and Assigns. This
Agreement shall enure to the benefit of and be binding upon the parties and
their respective heirs, executors and administrators or successors and permitted
assigns, as the case may be.   18.   Severability. If any provision in this
Agreement is determined to be invalid, void or unenforceable by the decision of
any court of competent jurisdiction, which determination is not appealed or
appealable for any reason whatsoever, the provision in question shall not be
deemed to affect or impair the validity or enforceability of any other provision
of this Agreement and such invalid or unenforceable provision or portion thereof
shall be severed from the remainder of this Agreement.   19.   Entire Agreement.
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter contemplated herein and supersedes and replaces any
provision of any other document heretofore entered into by them with respect to
the subject matter of this Agreement, including but not limited to the
Supplemental Retirement Plan for key employees dated January 1, 2001 and the
Change in Control Agreement dated October 1, 1999.   20.   Independent Legal
Advice. You acknowledge that you have been advised to obtain, and that you have
obtained or have been afforded the opportunity to obtain, independent legal
advice with respect to this Agreement and that you understand the nature and
consequences of this Agreement.   21.   Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the Province of Ontario
and the laws of Canada applicable therein.   22.   Counterparts. This Agreement
may be executed by the parties in one or more counterparts, each of which when
so executed and delivered shall be deemed to be an original and such
counterparts shall together constitute one and the same instrument.

- 7 -



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth your understanding with respect to
your employment by the Corporation in the capacity of President, Zemex
Industrial, please so indicate by signing where indicated below.

         
 
  ZEMEX CORPORATION    
 
  By:   /s/  Richard L. Lister
 
     

--------------------------------------------------------------------------------

 
      Authorized Signing Officer  
AGREED AND ACCEPTED
       
as of the date first written above
           
/s/  Peter J. Goodwin
       

--------------------------------------------------------------------------------

       
Peter Goodwin
       

- 8 -



--------------------------------------------------------------------------------



 



SCHEDULE “A”

Definitions

     In this Agreement, unless the context otherwise requires, the following
terms shall have the following meanings:



    “Affiliate” shall have the meaning ascribed thereto in the Securities Act
(Ontario).       “Benefit Plans” shall mean the employee benefit plans for
senior management of Zemex Industrial resident in the United States which shall
include: participation in the group insurance benefit program, a golf club
membership, a company car, participation in the stock purchase plan, and the
Stock Option Plan and a cell phone. It is understood and agreed that the Benefit
Plans may be amended by the Corporation from time to time.       “Board” shall
mean the board of directors of the Corporation.       “Business Day” means a day
other than a Saturday, Sunday, statutory holiday or other day on which banks are
generally closed in Georgia.       “Cause” shall mean any act or omission by you
which would in law permit an employer to, without notice or payment in lieu of
notice, terminate the employment of an Executive.       “Change of Control”
means a transaction or series of transactions whereby directly or indirectly:



  (i)   any person or combination of persons (other than Dundee Bancorp Inc. or
any affiliate thereof) acting jointly or in concert obtains a sufficient number
of securities of the Corporation to affect materially the control of the
Corporation;     (ii)   if the Executive is primarily employed by the
Corporation, the Corporation shall consolidate or merge with or into, amalgamate
with, or enter into a statutory arrangement with, any other person (other than a
Subsidiary of the Corporation) or any other person (other than a Subsidiary of
the Corporation) shall consolidate or merge with or into, or amalgamate with or
enter into a statutory arrangement with, the Corporation, and, in connection
therewith, all or part of the outstanding voting shares shall be changed in any
way, reclassified or converted into, exchanged or otherwise acquired for shares
or other securities of the Corporation or any other person or for cash or any
other property;

 



--------------------------------------------------------------------------------



 





  (iii)   if the Executive is primarily employed by the Corporation, the
Corporation shall be liquidated or dissolved or shall sell or otherwise
transfer, including by way of the grant of a leasehold interest (or one or more
of its Subsidiaries shall sell or otherwise transfer, including by way of the
grant of a leasehold interest) property or assets (A) aggregating more than 50%
of the consolidated assets (measured by either book value or fair market value)
of the Corporation and its Subsidiaries as at the end of the most recently
completed financial year of the Corporation or (B) which during the most
recently completed financial year of the Corporation generated, or during the
then current financial year of the Corporation are expected to generate, more
than 50% of the consolidated operating income or cash flow of the Corporation
and its subsidiaries, to any other person or persons (other than the Corporation
or one or more of its Subsidiaries);     (iv)   if the Executive is primarily
employed by a Subsidiary, the Subsidiary shall be liquidated or dissolved or
shall sell or otherwise transfer, including by way of the grant of a leasehold
interest (or one or more of its subsidiaries shall sell or otherwise transfer,
including by way of the grant of a leasehold interest) property or assets
(A) aggregating more than 50% of the consolidated assets (measured by either
book value or fair market value) of the Subsidiary and its subsidiaries as at
the end of the most recently completed financial year of the Subsidiary or (B)
which during the most recently completed financial year of the Subsidiary
generated, or during the then current financial year of the Subsidiary are
expected to generate, more than 50% of the consolidated operating income or cash
flow of the Subsidiary and its subsidiaries, to any other person or persons
(other than the Corporation, the Subsidiary or one or more of its subsidiaries);
    (v)   if the Executive is primarily employed by the Corporation, the
Corporation shall issue common shares from the treasury of the Corporation to
any person or company other than Dundee Bancorp Inc. or any affiliate thereof in
a sufficient number to affect materially the control of the Corporation;    
(vi)   if the Executive is primarily employed by a Subsidiary, (A) a transfer of
shares of the Subsidiary or (B) the issue of treasury shares of the Subsidiary,
in either case having the result that any person or combination of persons
acting jointly or in concert beneficially owns shares or other securities in
excess of the number which, directly or following conversion thereof, would
entitle the

- 2 -



--------------------------------------------------------------------------------



 





      holders thereof to cast 49.9% or more of the votes attaching to all shares
of the Subsidiary which may be cast to elect directors of the Subsidiary;    
(vii)   the Incumbent Directors cease to represent a majority of the members of
the Board of Directors.



    for the purposes of (i) and (v) above, a person or combination of persons
acting jointly or in concert or beneficially owning common shares or other
securities in excess of the number which, directly or following conversion
thereof, would entitle the holders thereof to cast 20% or more of the votes
attaching to all shares of the Corporation which may be cast to elect directors
of the Corporation, (the “Voting Shares”) shall be deemed to be in a position to
affect materially the control of the Corporation.       “Confidential
Information” means non-public information not generally known about the
Corporation and/or its Subsidiaries, which the Corporation and/or any of its
Subsidiaries desires to protect and keep secret and confidential (including
information and trade secrets conceived, originated, discovered or developed by
the officers, executives or consultants either employed by or retained by the
Corporation or its Subsidiaries) concerning the business and affairs of the
Corporation and/or its Subsidiaries including, without limitation:



  (a)   knowledge of all business or financial opportunities which are or may be
available to the Corporation and/or its Subsidiaries;     (b)   all inventions
and product enhancements and developments; or     (c)   the present and
contemplated plans, strategies, costs, prices, systems, pricing policies and
financial information used by the Corporation or its affiliates in connection
with its business and client lists and information concerning the customers of
the Corporation and/or its Subsidiaries, their names, addresses, needs and
preferences.



    It is understood, however, that Confidential Information shall not include
Confidential Information that becomes part of the public domain by publication
or otherwise, not due to any unauthorized act or omission by you.      
“Disability” shall mean your inability to substantially fulfil your duties on
behalf of the Corporation such that you have been approved for long term
disability benefits pursuant to the Corporation’s long term disability plan.    
  “Expiry Date” means thirty months after a Change in Control occurs.

- 3 -



--------------------------------------------------------------------------------



 





    “Incumbent Directors” means the members of the Board holding office at the
Effective Date and any additional directors appointed by or with the consent of
a majority of the Incumbent Directors.       “Options” means those options
granted to the Executive pursuant to the Stock Option Plan.       “Stock Option
Plan” means the Corporation’s stock option plan as the same is in effect at any
relevant time.       “Subsidiary” shall have the meaning ascribed thereto in the
Securities Act (Ontario) and for greater certainty shall include Zemex
Industrial Minerals.       “Triggering Event” means any one of the following
events which occurs without the express or original agreement of the Executive:



  (i)   an adverse change in any of the duties, rights, discretion, salary or
benefits of the Executive as they exist at the date of this Agreement; or    
(ii)   a diminution of the title of the Executive as it exists at the date of
this Agreement; or     (iii)   a change in the person or body to whom the
Executive reports at the date of this Agreement, except if such person or body
is of equivalent rank or stature or such change is as a result of the
resignation or removal of such person or persons comprising such body, as the
case may be, provided that this shall not include a change resulting from a
promotion in the normal course of business; or     (iv)   a change in the
municipality at which the Executive is regularly required to carry out the terms
of this employment with the Corporation at the date of this Agreement unless the
Executive’s terms of employment include the obligation to receive geographic
transfers from time to time in the normal course of business.

- 4 -



--------------------------------------------------------------------------------



 



SCHEDULE “B”
SUPPLEMENTAL PENSION AGREEMENT

MEMORANDUM OF AGREEMENT entered into at Toronto, Ontario on the 29th day of
October, 2002.

This document constitutes the Supplemental Pension Agreement (“SPA”) between
Peter Goodwin (the “Executive”) and Zemex Corporation or any successor
corporation, whether by amalgamation, merger or otherwise (the “Employer”).



1.   Purpose of the Agreement       The purpose of this SPA is to provide the
Executive with an incentive to remain in the employ of the Employer and to
reward the Executive for his valuable service with the Employer.   2.  
Definitions



  (a)   “Best Average Earnings” means the annual average of the Executive’s
Earnings during the three (3) calendar years in which such Earnings are highest
and, for purposes of such calculation, the Executive’s final calendar year of
employment shall be treated as a full year.     (b)   “Commuted Value” shall
mean in relation to Supplemental Pension Benefits that the Executive has a
present or future entitlement to receive, the actuarial present value of those
benefits or the money representing that value.     (c)   “Earnings” shall mean
the Base Salary paid by the Employer to the Executive for work done or services
rendered which shall exclude bonuses.     (d)   “Normal Retirement Date” shall
mean the first day of the month coincident with or following the Executive’s
65th birthday.     (e)   “Pension Plan” means the pension plan of Zemex U.S.
Corporation.     (f)   “Pensionable Service” shall mean the number of years
(completed months count as a fraction thereof) of the Executive’s continuous
employment with the Employer.     (g)   “Spouse” means, in relation to the
Executive, a man or woman who at the earlier of the date of the commencement of
the Supplemental Pension Benefit and the date of the Executive’s death:



  (a)   is married to the Executive, or

 



--------------------------------------------------------------------------------



 





  (b)   is not married to the Executive but is living together with the
Executive in a conjugal relationship,



  (i)   continuously for a period of not less than three years or,     (ii)   is
in a relationship of some permanence, if they are the natural or adoptive
parents of a child, both as defined in the Family Law Act.



  (h)   “Supplemental Pension Benefit” means the amount payable to the Executive
or his Spouse pursuant to the terms of this SPA.     (i)   “Vesting Rate” shall
mean 2.5%.



3.   Administration of the SPA       The Employer shall administer this SPA. The
Employer shall have full authority to determine all questions arising in
connection with the SPA, including its interpretation, adoption of procedural
rules, and may employ and rely on such legal counsel, such actuaries, such
accountants and such agents as the Employer may deem advisable to assist in the
administration of the SPA. Decisions of the Employer shall be conclusive and
binding on all persons.   4.   Amount of Supplemental Pension Benefit       The
Employer shall pay to the Executive, in equal monthly instalments, upon
retirement at his Normal Retirement Date, a Supplemental Pension Benefit the
annual amount of which is calculated as (a) minus (b) where (a) equals 2 1/2% of
the Executive’s Best Average Earnings times the Executive’s Pensionable Service,
and (b) equals the annual amount payable to the Executive from the Pension Plan
in the normal form.   5.   Normal Form of Payment



  (a)   The normal form of the Supplemental Pension Benefit payable hereunder to
the Executive if he has a Spouse shall be an income payable for the joint lives
of the Executive and his Spouse, and upon his death 60% of such income shall be
payable to his Spouse throughout the Spouse’s lifetime and shall not cease upon
remarriage.     (b)   The normal form of the Supplemental Pension Benefit
payable hereunder to the Executive if he does not have a Spouse shall be an
income payable to the retired Executive for life.

- 2 -



--------------------------------------------------------------------------------



 





6.   Payment of Early Retirement       With the consent of the Employer, the
Executive may elect to retire while in the service of the Employer between age
60 to age 62. Employer consent shall not be required for early retirement after
age 62. Upon retirement in accordance with this Section 6, the Executive shall
be entitled to receive a Supplemental Pension Benefit calculated in accordance
with Section 4 hereof, based on his Best Average Earnings and Pensionable
Service at his date of early retirement.   7.   Payment on Death Prior to
Retirement       In the event that the Executive dies prior to retirement and
has a Spouse on the date of his death, there shall be payable to his Spouse a
monthly Supplemental Pension Benefit equal to 1/12 of 60% of the annual amount
determined in accordance with Section 4, calculated assuming that Pensionable
Service would be determined as of the date of death.   8.   Payment on
Termination



  (a)   In the event of voluntary termination of employment of the Executive, he
shall be entitled to receive in equal monthly instalments a deferred
Supplemental Pension Benefit commencing at his Normal Retirement Date in an
amount equal to his Vesting Rate times his Best Average Earnings multiplied by
his Pensionable Service, less any retirement benefit payable from the Pension
Plan. In no event shall the Supplemental Pension Benefit calculated under this
Section 8(a) exceed sixty percent (60%) of the Executive’s Best Average Earnings
at the date of termination of employment.     (b)   In the event of involuntary
termination of employment of the Executive by the Employer (including an
involuntary termination pursuant to Section 9.2 of the employment agreement, and
subject to Sections 9.3 and 9.4 of the agreement) for other than Cause (as
defined in the Executive’s written employment agreement), he shall be entitled
to receive in equal monthly instalments, a deferred monthly Supplemental Pension
Benefit commencing at his Normal Retirement Date in an amount equal to his
Vesting Rate times his Best Average Earnings multiplied by his Pensionable
Service, less any retirement benefit payable from the Pension Plan. For purposes
of this Section 8(b), Pensionable Service shall not include any Notice Period
(as defined in the Executive’s Employment Agreement). In no event shall the
Supplemental Pension Benefit calculated under this Section 8(b) exceed sixty
percent (60%) of the Executive’s Best Average Earnings at the date of
termination of employment.

- 3 -



--------------------------------------------------------------------------------



 





9.   Security



  (a)   The Employer shall adequately fund the Supplemental Pension Benefits or,
with the prior agreement of the Employee, provide adequate security to ensure
the payment of those Supplemental Pension Benefits (as and when they become
payable) at the time of a Change of Control of the Corporation and the
Corporation or the successor to the Corporation following a Change of Control,
(“Successor”) as the case may be, shall, at least once every 3 years thereafter
provide such additional funding or, with the prior agreement of the Employee,
provide such additional security as may be required to ensure the payment of the
Supplemental Pension Benefits (as and when they become payable).     (b)   For
the purposes of this Section 9, the adequacy, nature and extent of the funding
and security required to be provided by the Corporation or the Successor in
respect of the Supplemental Pension Benefits shall collectively, be sufficient
to ensure the payment of all Supplemental Pension Benefits (as when they become
payable):



  (i)   by a bank, trust company, or life insurance company that carries on
business in Canada and deals at arm’s length with the Corporation or the
Successor within the meaning of the Tax Act;     (ii)   in priority to any
right, entitlement or interest of, or claim by, the Corporation, any other
corporation that is an affiliate of the Corporation or any Person (other than
the Employee under this Agreement) in, to or in respect of such funding or
security (or the proceeds thereof), and,     (iii)   without requiring any
funding or security to be provided by the Corporation or the Successor in
addition to the funding or security provided for at the time of the actuarial
calculation or requiring any claim, proceeding or other recourse to be made,
brought or sought against the Corporation or the Successor.



      For the purposes of this Section 9(b), the adequacy of the funding and
security shall be such as may be reasonably calculated by a licensed and/or
certified actuary, designated by the Corporation or the Successor, using
reasonable actuarial methods and assumptions to ensure the payment of the
Supplemental Pension Benefits in the event of a default by the Corporation or
the Successor of its obligations under this Agreement.     (c)   Following a
Change of Control, the Corporation or the Successor shall give notice in writing
to the Employee or, where the Employee is not then alive, to the person entitled
to receive the Supplemental Pension Benefits

- 4 -



--------------------------------------------------------------------------------



 





      of any funding or security provided by it from time to time to ensure
payment of the Supplemental Pension Benefits, such notice to be given within
thirty (30) days after such funding or such security has been provided and to
contain such information as may reasonably be required to evaluate the adequacy
of such funding or security.     (d)   For greater certainty, if the Corporation
should fail to obtain the assumption of this Agreement by the Successor then the
Corporation shall, in a manner acceptable to the Corporation and the Employee
acting reasonably, take measures to provide for the Supplemental Pension
Benefits consistent with the requirements of paragraph 2 herein.



10.   General Provisions



  (a)   Nothing contained herein shall constitute an agreement or undertaking by
the Executive to remain in the employment of the Employer for any specific
period, nor an undertaking by the Employer to employ the Executive for any
specific period. The length of the Executive’s employment by the Employer shall
be subject to such distinct and separate mutual agreements as the Executive and
the Employer may make from time to time.     (b)   The definition of Change of
Control in this SPA shall have the same meaning as ascribed to such term in
Schedule “A” to the employment agreement dated October 29, 2002 between the
parties.     (c)   This Agreement may be amended or terminated in whole or in
part by written agreement of both parties to the Agreement.     (d)   Nothing
herein requires, with the exception of the provisions contained in paragraph 9
herein, the Employer to establish any fund or otherwise provide security for any
of the benefits to be provided under this SPA.

- 5 -



--------------------------------------------------------------------------------



 





  (e)   The payment of pension or other benefits under this SPA shall be in the
lawful currency of the United States.

IN WITNESS WHEREOF the parties hereto have executed this Agreement at the place
and as of the date first mentioned above.

          /s/ John L. Dentzer   /s/ Peter J. Goodwin

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness   Peter Goodwin         ZEMEX CORPORATION         By:   /s/ Richard L.
Lister        

--------------------------------------------------------------------------------

        Authorized Signing Officer

- 6 -